*259OPINION OF THE COURT
Per Curiam.
By order of the United States District Court for the District of New Jersey, dated August 12, 1992, the respondent was publicly reprimanded and suspended from the practice of law in that court for a period of two years, based upon his violation of the New Jersey Rules of Professional Conduct rules 1.1, 1.3 and 8.4, arising out of his conduct during a criminal proceeding for which he was "specially-admitted” to appear in that court pursuant to "General Rule of Court 7C”.
On February 22, 1993, the respondent was served, via his attorney, with a notice pursuant to 22 NYCRR 691.3, informing him of his right to interpose certain enumerated defenses to the imposition of discipline in New York. The respondent has neither demanded a hearing nor contested the validity of the findings and sanction imposed by the United States District Court for the District of New Jersey. The respondent has brought certain facts and circumstances to the Court’s attention in an effort to mitigate the sanction to be imposed upon him in this jurisdiction.
Under the unique circumstances of this case, the respondent is suspended from the practice of law in New York for one year, effective immediately.
Mangano, P. J., Thompson, Bracken, Sullivan and Lawrence, JJ., concur.
Ordered that the petitioner’s motion is granted; and it is further,
Ordered that pursuant to 22 NYCRR 691.3, the respondent, Joseph C. Schioppi, is suspended from the practice of law in New York for a period of one year, effective immediately, and continuing until the further order of this Court, with leave to the respondent to apply for reinstatement no sooner than six months prior to the expiration of that one-year period, should he be so advised, upon furnishing satisfactory proof (a) that during that period he refrained from practicing or attempting to practice law, (b) that he has fully complied with this order and with the terms and provisions of the written rules governing the conduct of disbarred, suspended and resigned attorneys (see, 22 NYCRR 691.10), and (c) that he has otherwise properly conducted himself; and it is further,
Ordered that the respondent shall promptly comply with this Court’s rules governing the conduct of disbarred, sus*260pended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, during the period of suspension and until the further order of this Court, the respondent, Joseph C. Schioppi, is commanded to desist and refrain (1) from practicing law in any form, either as principal or agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.